            Case 2:20-cv-00376-JAD-NJK Document 86 Filed 07/31/20 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 In re: MGM Resorts International Data                      Case No.: 2:20-cv-00376-JAD-NJK;
   Breach Litigation                                          Case No.: 2:20-cv-00744-JAD-NJK
 4                                                            Case No. 2:20-cv-00749-GMN-NJK

 5                                                             Order Consolidating Additional
                                                                      Related Cases
 6

 7
            Based on the notices of related cases 1 and good cause appearing, IT IS HEREBY
 8
     ORDERED that Khalilirad v. MGM Resorts International, Case No. 2:20-cv-00744-JAD-NJK
 9
     and Morris v. MGM Resorts International, Case No. 2:20-cv-00749-GMN-NJK are
10
     CONSOLIDATED with this case for all pre-trial purposes. To effectuate this order, the Clerk of
11
     Court is directed to:
12
            1.      File a copy of the initial consolidation and scheduling order that was entered in
13
     this case [ECF No. 22] in 2:20-cv-00744-JAD-NJK (Khalilirad) and 2:20-cv-00749-GMN-NJK
14
     (Morris) and serve it on counsel for all parties in those cases.
15
            2.      File a copy of the order revising the schedule of deadlines that was entered in this
16
     case [ECF No. 61] in 2:20-cv-00744-JAD-NJK (Khalilirad) and 2:20-cv-00749-GMN-NJK
17
     (Morris) and serve it on counsel for all parties in those cases.
18
            3.      And allow the docket in this case to reflect that 2:20-cv-00744-JAD-NJK
19
     (Khalilirad) and 2:20-cv-00749-GMN-NJK (Morris) are member cases.
20
                                                             ___________________________________
21                                                               U.S. District Judge Jennifer A. Dorsey
                                                                                          July 31, 2020
22
     1
      ECF No. 78 (supplemental notice); accord Khalilirad v. MGM Resorts International, Case No.
23
     2:20-cv-00744-JAD-NJK, at ECF Nos. 7, 6 (notice and amended notice); Morris v. MGM
     Resorts International, Case No. 2:20-cv-00749-GMN-NJK, at ECF No. 8 (notice).
